Allowable Subject Matter
Claims 1-2 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found was a pallet structure comprising a plurality of lateral plates abutting against at least one lateral side of the cabinet; and a plurality of adjusting modules, each of the plurality of adjusting modules comprising two rods slidably disposed on the corresponding lateral plate and a connecting component slidably connected between the two rods disposed on the two adjacent lateral plates, the connecting component being located at a corner of the cabinet, and each of the lateral plates being located between two corresponding adjusting modules of the plurality of adjusting modules; in combination with the limitations set forth in claim 1 of the instant invention.

None of the previously cited prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Snoeyenbos (5,826,893) teaches a similar pallet structure, however, does not teach a use of at least one air bag and a connecting component being located at a corner of the cabinet and each of the lateral plates being located between two corresponding adjusting modules of the plurality of adjusting modules.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 29, 2021